DETAILED ACTION
This is a response to the Amendment to Application # 16/734,173 filed on January 27, 2022 in which claims 1-6, 8-13, and 15-20 were amended.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-21 are pending, of which claims 1, 3, 5, 6, 8, 10, 12, 13, 15, 17, 19, and 20 are rejected under 35 U.S.C. § 102(a)(1) and claims 2, 4, 7, 9, 11, 14, 16, 18, and 21 are rejected under 35 U.S.C. § 103.
	
	Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 30, 2021; January 7, 2022; January 27, 2022; and February 9, 2022 comply with the provisions of 37 C.F.R. § 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

The information disclosure statements filed November 16, 2021 and December 10, 2021 fail to comply with the provisions of 37 C.F.R. § 1.97, 1.98 and MPEP § 609 because NPL item 1 on each of these IDS fails to comply with 37 C.F.R. § § 1.98(a)(3). Specifically, 37 C.F.R. § 1.98(a) states each IDS “shall include … A legible copy [and] A copy of the translation if a written English-language translation of a non-English-language document.” (Emphasis added). These references do not contain a legible copy of the translation because large portions of the translations are redacted. This is particularly confusing because each of the original, foreign language documents contain no such redactions, thus implying that 
It has been placed in the application file, but the information referred to therein has not been considered as to the merits. The remainder of the information disclosure statements comply with the provisions of 37 C.F.R. § 1.97, 1.98 and MPEP § 609, and have been placed in the application file and the information referred to therein has been considered as to the merits.  

The information disclosure statement filed November 2, 2021 fails to comply with the provisions of 37 C.F.R. § 1.97, 1.98 and MPEP § 609. 
Foreign Patent item 7 is a duplicate of Foreign Patent item 6 and cumulative citations should be avoided. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974) and MPEP § 2004.
Additionally, 37 C.F.R. § 1.98(a) states each IDS “shall include … A legible copy [and] A copy of the translation if a written English-language translation of a non-English-language document.” (Emphasis added). The IDS does not contain a legible copy of the translation of NPL items 35, 36, and 37 because large portions of the translations are redacted. This is particularly confusing because each of the original, foreign language documents contain no such redactions, thus implying that the information does not need redaction. Further, there is no “concise explanation of relevance” to indicate that only the non-redacted portions are relevant. Moreover, due to the significant redaction, these copies do not constitute a 
It has been placed in the application file, but the information referred to therein has not been considered as to the merits. The remainder of the information disclosure statement complies with the provisions of 37 C.F.R. § 1.97, 1.98 and MPEP § 609, and has been placed in the application file and the information referred to therein has been considered as to the merits.  

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities: these claims include the limitations “detecting a scroll input; in response to receiving the scroll input …” This is confusing as to whether “receiving the scroll input” is  referring to the “detected” scroll input. The examiner recommends amending these limitations to either “receiving detecting  Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 3, 5, 6, 8, 10, 12, 13, 15, 17, 19, and 20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Langlois et al., US Publication 2013/0159941 (hereinafter Langlois).

Regarding claim 1, Langlois discloses a non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device with a display and a touch-sensitive surface (Langlois Abstract), the one or more programs including instructions for “displaying, on the display, a list of electronic message objects of an electronic message application” (Langlois ¶ 11) by displaying a message inbox. Additionally, Langlois discloses “while displaying the list of electronic message objects, detecting a scroll input” (Langlois ¶¶ 28-29, Figs. 7-10)) by disclosing that the second application, shown as the inbox (i.e., the electronic message objects) in the example, may be partially viewable in order to allow the user to decide if he or she is going to continue opening the application and, if so, detecting further scroll or shift input. Further, Langlois discloses “in response to receiving the scroll input: scrolling, on the display, the list of electronic message objects” (Langlois ¶¶ 30-32) by allowing the user to fully scroll the application, including the list of message objects, into view. Finally, Langlois discloses “in response to receiving the scroll input: … displaying, on the display, an affordance associated with composing an electronic message” (Langlois ¶ 32 and Fig. 10) by disclosing that when the second application is fully opened, the compose icon is displayed in the menu bar at the bottom of the inbox application, as shown in Fig. 10. 

Regarding claim 8, it merely recites a system for executing the instructions of claim 1. The system comprises computer hardware and software modules for performing the various functions. Langlois comprises computer hardware (Langlois ¶¶14-16) and software modules for performing the 

Regarding claim 15, it merely recites the method performed by the medium of claim 1. The method comprises executing computer software modules for performing the various functions. Langlois comprises executing computer software modules for performing the same functions. Thus, claim 15 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claims 3, 10, and 17, Langlois discloses the limitations contained in parent claims 1, 8, and 15 for the reasons discussed above. In addition, Langlois discloses “wherein the scroll input is a swipe gesture on the touch-sensitive surface. (Langlois ¶ 20). 

Regarding claims 5, 12, and 19, Langlois discloses the limitations contained in parent claims 1, 8, and 15 for the reasons discussed above. In addition, Langlois discloses “wherein scrolling the list of electronic message objects corresponds to vertically scrolling the list of electronic message objects” (Langlois ¶ 25 and Fig. 7) where the scroll gesture 402 is in a vertical direction.

Regarding claims 6, 13, and 20, Langlois discloses the limitations contained in parent claims 1, 8, and 15 for the reasons discussed above. In addition, Langlois discloses “wherein the affordance associated with composing the electronic message is displayed adjacent to the list of electronic message objects” (Langlois Fig. 10) where the compose icon is displayed immediately below (i.e., adjacent to) the list of messages.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 2, 4, 9, 11, 16, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Langlois in view of Kim, US Publication 2010/0004031 (hereinafter Kim), as cited on the Information Disclosure Statement dated March 15, 2021.

Regarding claims 2, 9, and 16, Langlois discloses the limitations contained in parent claims 1, 8, and 15 for the reasons discussed above. In addition, Langlois does not appear to explicitly disclose “receiving input activating the affordance associated with composing the electronic message; and in response to receiving input activating the affordance associated with composing the electronic message: 
However, Kim discloses a system and method for operating a mobile device including the steps of “receiving input activating the affordance associated with composing the electronic message” (Kim ¶ 127 and Fig. 18(b)) where the user activates the “Msg” affordance. Additionally, Kim discloses “in response to receiving input activating the affordance associated with composing the electronic message: ceasing to display, on the display, the list of electronic message objects; and displaying, on the display, an interface for composing the electronic message” (Kim ¶¶ 127-128 and Figs. 18(b)-18(c)) where the message creation screen is shown to replace the list of objects.
Langlois and Kim are analogous art because they are from the “same field of endeavor,” namely that of operating mobile devices.  
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Langlois and Kim before him or her to modify the message composition of Langlois to include the replacement of the list with a second interface for composing the new message of Kim.
The motivation for doing so would have been that a person of ordinary skill in the art would have recognized that replacing the list of message objects with a second interface allows the user to view more of the message during composition on a mobile device, making it easier for the user to compose the message.

Regarding claims 4, 11, and 18, Langlois discloses the limitations contained in parent claims 1, 8, and 15 for the reasons discussed above. In addition, Langlois does not appear to explicitly disclose “wherein the electronic device includes a rotatable input mechanism, and wherein the scroll input is a rotation of the rotatable input mechanism.”
where rotating the device causes the moving direction of the screen (i.e., scrolling) to change over time.
Langlois and Kim are analogous art because they are from the “same field of endeavor,” namely that of operating mobile devices.  
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Langlois and Kim before him or her to modify the message scrolling of Langlois to include the rotation based scrolling of Kim.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Langlois teaches the “base device” for scrolling a list of message objects. Further, Kim teaches the “known technique” for scrolling based on rotation of the device that is applicable to the base device of Langlois. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Claims 7, 14, and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over Langlois in view of Rondel, US Publication 2009/0051649 (hereinafter Rondel), as cited on the Information Disclosure Statement dated February 7, 2020.

Regarding claims 7, 14, and 21, Langlois discloses the limitations contained in parent claims 1, 8, and 15 for the reasons discussed above. In addition, Langlois does not appear to explicitly disclose “linking the electronic device with a companion device; and in response to activating the affordance associated with composing the electronic message, transmitting a wireless instruction to the companion 
However, Rondel discloses a message sending device including the step of “linking the electronic device with a companion device” (Rondel ¶ 38) where the watch connects to the cellular telephone via Bluetooth. Additionally, Rondel discloses “in response to activating the affordance associated with composing the electronic message, transmitting a wireless instruction to the companion device that includes an indication for displaying, on the companion device, an interface for composing the electronic message” (Rondel ¶¶ 41, 50 and Fig. 9B) by disclosing an example of the user selecting to respond to an SMS on the wearable device and causing the display of a message composition interface on the host cellular phone (Rondel ¶ 50, Fig. 9B), and further indicating that the wearable device passes messages to the cellular telephone (Rondel ¶ 41).
Langlois and Rondel are analogous art because they are from the “same field of endeavor,” namely that of electronic message systems. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Langlois and Rondel before him or her to modify the electronic message system of Langlois to include the companion device of Rondel.
The motivation for doing so would have been that using a companion device makes the typing experience easier for users by removing the small, cramped, and counterintuitive keypad of a watch. (Rondel ¶ 50).

Response to Arguments
Applicant’s arguments filed January 27, 2022, with respect to the rejection of claims 1-21 under 35 U.S.C. § 103 (Remarks 8-12) have been considered but are moot in view of the new grounds of rejection. 

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:

Li, US Publication 2009/0070675, System and method for scrolling a mobile device.
Goertz et al., US Publication 2010/0017872, System and method for sending electronic messages on a mobile device.
Dollar et al., US Publication 2012/0297324, System and method for scrolling documents on an electronic device.
Constantinou, US Publication 2013/0174031, System and method for replaying to an electronic message based on a gesture.
Andersson Reimer, US Publication 2014/0152585, System and method for fast scrolling on a mobile device.
Shuttleworth et al., US Publication 2014/0189608, System and method for sending electronic messages.
Hosier, JR., US Publication 2014/0282016, System and method for linking devices.
Fulcher et al., US Patent 8,743,151, System and method for snapping to an electronic message tool bar.
Lider et al., US Publication 9,158,440, System and method for scrolling electronic messages. 
Shetty et al., US Patent 9,971,495, System and method for creating annotations based on a scroll action.
Jeong et al., US Patent 10,152,196, System and method for grouping electronic messages.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/ANDREW R DYER/Primary Examiner, Art Unit 2176